           Case 4:18-cv-04654-HSG Document 22 Filed 10/24/18 Page 1 of 18



 1 PACIFIC TRIAL ATTORNEYS
   A Professional Corporation
 2 Scott J. Ferrell, Bar No. 202091
   sferrell@pacifictrialattorneys.com
 3 4100 Newport Place Drive, Ste. 800
   Newport Beach, CA 92660
 4 Tel: (949) 706-6464
   Fax: (949) 706-6469
 5
     Attorneys for Plaintiff
 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                        NORTHERN DISTRICT OF CALIFORNIA
10
11   SHELLY ROBINSON, individually and             Case No. 4:18-cv-04654-HSG
     on behalf of all others similarly situated,
12                                                 CLASS ACTION
                  Plaintiff,
13                                                 FIRST AMENDED COMPLAINT FOR
                  v.                               DAMAGES AND INJUNCTIVE
14                                                 RELIEF
     THE J.M. SMUCKER COMPANY, an
15   Ohio corporation; and DOES 1 through 10,
     inclusive,                               JURY TRIAL DEMAND
16
                  Defendants.
17

18

19

20

21

22

23
24

25

26

27

28


                           FIRST AMENDED CLASS ACTION COMPLAINT
          Case 4:18-cv-04654-HSG Document 22 Filed 10/24/18 Page 2 of 18



 1         Plaintiff Shelly Robinson (“Plaintiff”), individually and on behalf of all others
 2   similarly situated, alleges the following on information and belief:
 3                                      INTRODUCTION
 4         1.     Defendant The J.M. Smucker Company (“Defendant”) manufactures,
 5   markets, and sells olive oil labeled as “Crisco 100% Extra Virgin Olive Oil No-Stick
 6   Spray” (“Crisco EVOO”).
 7         2.     In reality, extensive clinical testing conducted by a leading laboratory –
 8   measuring the key variables of (1) Insoluble Impurities; (2) Free Fatty Acid, (3)
 9   Peroxide Value (Acetic Acid-Isooctane Method), (4) Specific Extinction, Ultraviolet
10   Absorption, (5) Sensory analysis, (6) Copper (ICP-AES), and (7) Moisture & Volatile
11   Content – conclusively establishes that Crisco EVOO is not Extra Virgin Olive Oil.
12         3.     Defendant’s misrepresentations regarding Crisco EVOO are designed to,
13   and did, lead Plaintiff and others similarly situated (collectively the “Class”) to believe
14   that Crisco EVOO in fact is Extra Virgin Olive Oil. Plaintiff and members of the Class
15   relied on Defendant’s misrepresentations and would not have paid as much, if at all, for
16   Crisco EVOO but for Defendant’s misrepresentations.
17         4.     Plaintiff brings this class action lawsuit to enjoin the ongoing deception of
18   consumers by Defendant, and to recover the money taken by this unlawful practice.
19                               JURISDICTION AND VENUE
20         5.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332,
21   because this is a class action, as defined by 28 U.S.C § 1332(d)(l)(B), in which a
22   member of the putative class is a citizen of a different state than Defendant, and the
23   amount in controversy exceeds the sum or value of $5,000,000, excluding interest and
24   costs. See 28 U.S.C. § 1332(d)(2).
25         6.     The Court has jurisdiction over the state law claim because it forms part of
26   the same case or controversy under Article III of the United States Constitution.
27         7.     The Court has personal jurisdiction over Defendant because its Crisco
28   EVOO product is advertised, marketed, distributed and sold throughout the State of
                                                 -2-
                          FIRST AMENDED CLASS ACTION COMPLAINT
           Case 4:18-cv-04654-HSG Document 22 Filed 10/24/18 Page 3 of 18



 1   California; Defendant engaged in the wrongdoing alleged in this Complaint throughout
 2   the United States, including in the State of California; Defendant is authorized to do
 3   business in the State of California; and Defendant has sufficient minimum contacts with
 4   the State of California, rendering the exercise of jurisdiction by the Court permissible
 5   under traditional notions of fair play and substantial justice. Moreover, Defendant is
 6   engaged in substantial activity within the State of California.
 7         8.      Venue is proper in the United States District Court for the Northern
 8   District of California pursuant to 28 U.S.C. § 1391(b) because a substantial part of the
 9   events giving rise to the claims occurred within this judicial district, Defendant has
10   marketed and sold the Crisco EVOO product at issue in this action in this judicial
11   district, and it conducts business within this judicial district.
12                                            PARTIES
13         9.      Plaintiff Shelly Robinson is a citizen of the State of California and resides
14   in Brentwood, California. Plaintiff purchased the Crisco EVOO product for personal
15   consumption during the last four years at Wal Mart in Antioch, California, and other
16   locations within the Northern District of California.
17         10.     Plaintiff is informed and believes, and upon such information and belief
18   alleges, that Defendant The J.M. Smucker Company is an Ohio corporation with its
19   principal place of business located in Orrville, Ohio. Plaintiff is informed and believes,
20   and upon such information and belief alleges, that Defendant, at all times relevant,
21   conducted business in the State of California and within the Northern District of
22   California.
23         11.     The true names and capacities of the Defendants sued herein as DOES 1
24   through 10, inclusive, are currently unknown to Plaintiff, who therefore sues such
25   Defendants by fictitious names. Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir.
26   1980). Each of the Defendants designated herein as a DOE is legally responsible for
27   the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend this
28

                                                   -3-
                           FIRST AMENDED CLASS ACTION COMPLAINT
          Case 4:18-cv-04654-HSG Document 22 Filed 10/24/18 Page 4 of 18



 1   Complaint to reflect the true names and capacities of the DOE Defendants when such
 2   identities become known.
 3         12.    At all relevant times, each and every Defendant was acting as an agent
 4   and/or employee of each of the other Defendants and was acting within the course
 5   and/or scope of said agency and/or employment with the full knowledge and consent of
 6   each of the Defendants. Each of the acts and/or omissions complained of herein were
 7   alleged and made known to, and ratified by, each of the other Defendants (The J.M.
 8   Smucker Company and DOE Defendants will hereafter collectively be referred to as
 9   “Defendant”).
10                               FACTUAL ALLEGATIONS
11         13.    Defendant manufactures, markets, and sells Crisco EVOO as Extra Virgin
12   Olive Oil.
13         14.    Plaintiff purchased and consumed the Crisco EVOO product multiple
14   times during 2017 and 2018 in reliance on Defendant’s advertising and labeling of the
15   “Crisco EVOO” product as Extra Virgin Olive Oil.
16         15.    As noted above, extensive clinical testing conducted by a leading
17   laboratory – measuring the key variables of (1) Insoluble Impurities; (2) Free Fatty
18   Acid, (3) Peroxide Value (Acetic Acid-Isooctane Method), (4) Specific Extinction,
19   Ultraviolet Absorption, (5) Sensory analysis, (6) Copper (ICP -AES), and (7) Moisture
20   & Volatile Content – conclusively establishes that Crisco EVOO is not Extra Virgin
21   Olive Oil. Accordingly, Defendant’s statements that the “Crisco EVOO” product is
22   Extra Virgin Olive Oil are false and misleading.
23         16.    As further noted above, Defendant’s misrepresentations regarding Crisco
24   EVOO are designed to, and did, lead Plaintiff and others similarly situated (collectively
25   the “Class”) to believe that Crisco EVOO in fact is Extra Virgin Olive Oil. Plaintiff
26   and members of the Class relied on Defendant’s misrepresentations and would not have
27   paid as much, if at all, for Crisco EVOO but for Defendant’s misrepresentations.
28

                                                -4-
                          FIRST AMENDED CLASS ACTION COMPLAINT
           Case 4:18-cv-04654-HSG Document 22 Filed 10/24/18 Page 5 of 18



 1         17.    Plaintiff purchased the Crisco EVOO product based on the preceding false
 2   advertising claims. As a result, Defendant has wrongfully taken hundreds of thousands
 3   of dollars from consumers.
 4         18.    Accordingly, Plaintiff brings this lawsuit to enjoin the ongoing deception
 5   of thousands of consumers by Defendant, and to recover the funds taken by this
 6   unlawful practice. Plaintiff and the Class Members will be unable to rely on the Crisco
 7   EVOO product’s advertising as long as Defendant’s packaging continues to claim that
 8   the product is Extra Virgin Olive Oil. Plaintiff and Class Members will not purchase
 9   the Crisco EVOO product in the future, although they would like to do so, unless and
10   until Defendant takes corrective action.
11                               CLASS ACTION ALLEGATIONS
12         19.    Plaintiff brings this action as a class action pursuant to Rule 23 of the
13   Federal Rules of Civil Procedure on behalf of herself and the following class
14   (collectively, the “Class” or “Classes”), defined as:
15         All California residents who made retail purchases of Defendant’s Crisco
16         EVOO product during the applicable limitations period up to and including
17         final judgment in this action.
18         20.    The proposed Class excludes current and former officers and directors of
19   Defendant, Members of the immediate families of the officers and directors of
20   Defendant, Defendant’s legal representatives, heirs, successors, assigns, and any entity
21   in which it has or has had a controlling interest, and the judicial officer to whom this
22   lawsuit is assigned.
23         21.    Plaintiff reserves the right to revise the Class definition based on facts
24   learned in the course of litigating this matter.
25         22.    The Crisco EVOO products sold by Defendant suffer from illegal product
26   labeling and advertising.
27         23.    Numerosity: This action has been brought and may properly be maintained
28   as a class action against Defendant under Rules 23(b)(1)(B) and 23(b)(3) of the Federal
                                                  -5-
                            FIRST AMENDED CLASS ACTION COMPLAINT
           Case 4:18-cv-04654-HSG Document 22 Filed 10/24/18 Page 6 of 18



 1   Rules of Civil Procedure. While the exact number and identities of other Class
 2   Members are unknown to Plaintiff at this time, Plaintiff is informed and believes that
 3   there are hundreds of thousands of Members in the Class. Based on sales of the Crisco
 4   EVOO products it is estimated that the Class is composed of more than 10,000 persons.
 5   Furthermore, even if subclasses need to be created for these consumers, it is estimated
 6   that each subclass would have thousands of Members. The Members of the Class are so
 7   numerous that joinder of all Members is impracticable and the disposition of their
 8   claims in a class action rather than in individual actions will benefit the parties and the
 9   courts.
10         24.    Typicality: Plaintiff’s claims are typical of the claims of the Members of
11   the Class as all Members of the Class are similarly affected by Defendant’s wrongful
12   conduct, as detailed herein.
13         25.    Adequacy: Plaintiff will fairly and adequately protect the interests of the
14   Members of the Class in that she has no interests antagonistic to those of the other
15   Members of the Class. Plaintiff has retained experienced and competent counsel.
16         26.    Superiority: A class action is superior to other available methods for the
17   fair and efficient adjudication of this controversy. Since the damages sustained by
18   individual Class Members may be relatively small, the expense and burden of
19   individual litigation makes it impracticable for the Members of the Class to individually
20   seek redress for the wrongful conduct alleged herein. Furthermore, the adjudication of
21   this controversy through a class action will avoid the potentially inconsistent and
22   conflicting adjudications of the claims asserted herein. There will be no difficulty in the
23   management of this action as a class action. If Class treatment of these claims were not
24   available, Defendant would likely unfairly receive thousands of dollars or more in
25   improper revenue.
26         27.    Common Questions Predominate: Common questions of law and fact exist
27   as to all Members of the Class and predominate over any questions solely affecting
28

                                                 -6-
                          FIRST AMENDED CLASS ACTION COMPLAINT
           Case 4:18-cv-04654-HSG Document 22 Filed 10/24/18 Page 7 of 18



 1   individual Members of the Class. Among the common questions of law and fact
 2   applicable to the Class are:
 3                   i.      Whether Defendant’s claim that the Crisco EVOO product is Extra
 4         Virgin Olive Oil is accurate;
 5                   ii.     Whether Defendant’s product claims are properly substantiated;
 6                   iii.    Whether Defendant has falsely represented that the Crisco EVOO
 7         product has characteristics and benefits which it does not have;
 8                   iv.     Whether Defendant knew that its product claims were false;
 9                   v.      Whether Defendant’s conduct constitutes a violation of the
10         Consumers Legal Remedies Act (Cal. Civ. Code §§ 1750, et seq.);
11                   vi.     Whether Defendant’s conduct constitutes a violation of California’s
12         false advertising law (Cal. Bus. & Prof. Code §§ 17500, et seq.);
13                   vii.    Whether Defendant’s conduct constitutes an unfair, unlawful, and/or
14         fraudulent business practice in violation of California’s unfair competition law
15         (Cal. Bus. & Prof. Code §§ 17200, et seq.);
16                   viii.   Whether Plaintiff and Class members are entitled to compensatory
17         damages, and if so, the nature of such damages;
18                   ix.     Whether Plaintiff and Class members are entitled to restitutionary
19         relief;
20                   xi.     Whether Plaintiff and Class members are entitled to punitive
21         damages; and
22                   xi.     Whether Plaintiff and Class members are entitled to injunctive
23         relief.
24         28.       The class is readily definable, and prosecution of this action as a Class
25   action will reduce the possibility of repetitious litigation. Plaintiff knows of no
26   difficulty which will be encountered in the management of this litigation which would
27   preclude her maintenance of this matter as a Class action.
28   ///
                                                   -7-
                              FIRST AMENDED CLASS ACTION COMPLAINT
          Case 4:18-cv-04654-HSG Document 22 Filed 10/24/18 Page 8 of 18



 1         29.    The prerequisites to maintaining a class action for injunctive relief or
 2   equitable relief pursuant to Rule 23(b)(2) are met, as Defendant has acted or refused to
 3   act on grounds generally applicable to the Class, thereby making appropriate final
 4   injunctive or equitable relief with respect to the Class as a whole.
 5         30.    The prerequisites to maintaining a class action for injunctive relief or
 6   equitable relief pursuant to Rule 23(b) are met, as questions of law or fact common to
 7   the Class predominate over any questions affecting only individual Members; and a
 8   class action is superior to other available methods for fairly and efficiently adjudicating
 9   the controversy.
10         31.    The prosecution of separate actions by Members of the Class would create
11   a risk of establishing inconsistent rulings and/or incompatible standards of conduct for
12   Defendant. Additionally, individual actions may be dispositive of the interest of all
13   Members of the Class, although certain Class Members are not parties to such actions.
14         32.    Defendant’s conduct is generally applicable to the Class as a whole and
15   Plaintiff seeks, inter alia, equitable remedies with respect to the Class as a whole. As
16   such, Defendant’s systematic policies and practices make declaratory relief with respect
17   to the Class as a whole appropriate.
18                               FIRST CLAIM FOR RELIEF
19     VIOLATION OF CALIFORNIA’S CONSUMER LEGAL REMEDIES ACT,
20                            (CAL. CIV. CODE § 1750, ET SEQ.)
21                (By Plaintiff and on Behalf of the Class Against Defendant)
22         33.    Plaintiff realleges and incorporates herein by reference the allegations
23   contained in all preceding paragraphs, and further alleges as follows:
24         34.    Plaintiff brings this claim individually and on behalf of the Class for
25   Defendant’s violations of California’s Consumer Legal Remedies Act (“CLRA”), Cal.
26   Civ. Code 1761(d).
27         35.    Plaintiff and the Class Members are consumers who purchased the Crisco
28   EVOO product for personal, family or household purposes. Plaintiff and the Class
                                                 -8-
                           FIRST AMENDED CLASS ACTION COMPLAINT
           Case 4:18-cv-04654-HSG Document 22 Filed 10/24/18 Page 9 of 18



 1   Members are “consumers” as that term is defined by the CLRA in Cal. Civ. Code §
 2   1761(d).
 3         36.    The Crisco EVOO products that Plaintiff and other Class Members
 4   purchased from Defendant are amongst the “goods” within the meaning of Cal. Civ.
 5   Code § 1761(a).
 6         37.    Defendant’s actions, representations, and conduct have violated, and
 7   continue to violate the CLRA, because they extend to transactions that intended to
 8   result, or which have resulted in, the sale of goods to consumers.
 9         38.    Defendant violated California law because the Crisco EVOO products are
10   marketed as Extra Virgin Olive Oil when they in fact are not Extra Virgin Olive Oil.
11         39.    California’s Consumers Legal Remedies Act, Cal. Civ. Code § 1770(a)(5),
12   prohibits “Misrepresenting that goods or services have sponsorship, approval,
13   characteristics, ingredients, uses, benefits, or quantities which they do not have or that a
14   person has a sponsorship, approval, status, affiliation, or connection which he or she
15   does not have.” By engaging in the conduct set forth herein, Defendant violated and
16   continues to violate Section 1770(a)(5) of the CLRA, because Defendant’s conduct
17   constitutes illegal and unlawful competition.
18         40.    Cal. Civ. Code § 1770(a)(9) further prohibits “[a]dvertising goods or
19   services with intent not to sell them as advertised.” By engaging in the conduct set
20   forth herein, Defendant violated and continues to violate Section 1770(a)(9), because
21   Defendant’s conduct constitutes illegal and unfair methods of competition.
22         41.    Plaintiff and the Class relied upon the representation that the Crisco EVOO
23   product was Extra Virgin Olive Oil in making their purchases of the Crisco EVOO
24   roduct. In addition, given the materiality of Defendant’s misrepresentations, absent
25   Class Members are entitled to a presumption of reliance.
26         42.     Plaintiff and the Class lost money as a result of Defendant’s actions
27   because: (a) they would not have purchased the Crisco EVOO product on the same
28   terms absent Defendant’s illegal conduct as set forth herein, or if the true facts were
                                                 -9-
                           FIRST AMENDED CLASS ACTION COMPLAINT
          Case 4:18-cv-04654-HSG Document 22 Filed 10/24/18 Page 10 of 18



 1   known concerning Defendant’s representations; (b) they paid a higher price for
 2   Defendant’s Crisco EVOO product due to Defendant’s misrepresentations; and (c)
 3   Defendant’s Crisco EVOO product did not have the qualities represented.
 4         43.    On or about June 20, 2018, prior to filing this action, Plaintiff sent a CLRA
 5   notice letter to Defendant which complies with California Civil Code 1782(a). Plaintiff
 6   sent The J.M. Smucker Company, individually and on behalf of the proposed Class, a
 7   letter via Certified Mail, advising Defendant that it is in violation of the CLRA and
 8   demanding that it cease and desist from such violations and make full restitution by
 9   refunding the monies received therefrom. A true and correct copy of the letter is
10   attached hereto as Exhibit 1.
11         44.    Wherefore, Plaintiff seeks injunctive relief, restitution, money damages
12   and punitive damages for these violations of the CLRA.
13                              SECOND CLAIM FOR RELIEF
14           VIOLATION OF CALIFORNIA’S FALSE ADVERTISING LAW
15                     (CAL. BUS. & PROF. CODE §§ 17500, ET SEQ.)
16                (By Plaintiff and on Behalf of the Class Against Defendant)
17         45.    Plaintiff realleges and incorporates herein by reference the allegations
18   contained in all preceding paragraphs, and further alleges as follows:
19         46.    Plaintiff brings this claim individually and on behalf of the Members of the
20   Class for Defendant’s violations of California’s False Advertising Competition Law,
21   Cal. Bus. & Prof. Code § 17500, et seq. (the “FAL”).
22         47.    Under the FAL, the State of California makes it “unlawful for any person
23   to make or disseminate or cause to be made or disseminated before the public in this
24   state . . . in any advertising device . . . or in any other manner or means whatever,
25   including over the Internet, any statement, concerning . . . personal property or services,
26   professional or otherwise, or performance or disposition thereof, which is untrue or
27   misleading and which is known, or which by the exercise of reasonable care should be
28   known, to be untrue or misleading.”
                                                - 10 -
                          FIRST AMENDED CLASS ACTION COMPLAINT
           Case 4:18-cv-04654-HSG Document 22 Filed 10/24/18 Page 11 of 18



 1             48.   Defendant engaged in a scheme of offering the Crisco EVOO product
 2   misbranded for sale to Plaintiff and the Class Members by way of labeling the Crisco
 3   EVOO product as Extra Virgin Olive Oil when in fact it is not.             Such practice
 4   misrepresented the quality of the misbranded Crisco EVOO product. Defendant’s
 5   advertisements were made in California and come within the definition of advertising
 6   as contained in Bus. & Prof Code §§ 17500, et seq. in that the product labeling was
 7   intended as inducements to purchase Defendant’s Crisco EVOO product. Defendant
 8   knew its conduct was unauthorized, inaccurate, and misleading.
 9             49.   Defendant violated California law because the Crisco EVOO product is
10   labeled to be misleading and which labeling is intentionally intended to prevent the
11   consumer from knowing the true quality of the Crisco EVOO product.
12             50.   Defendant violated Section 17500, et seq. by misleading Plaintiff and the
13   Class to believe that the Crisco EVOO product is Extra Virgin Olive Oil when in fact it
14   is not.
15             51.   Defendant knew or should have known, through the exercise of reasonable
16   care that the Crisco EVOO product was and continues to be misbranded, and that its
17   representations about the quality and nature of the Product were untrue and misleading.
18             52.   Plaintiff and the Class Members lost money as a result of Defendant’s
19   FAL violations because: (a) they would not have purchased the Crisco EVOO product
20   on the same terms absent Defendant’s illegal conduct as set forth herein, or if the true
21   facts were known concerning Defendant’s representations; (b) they paid a higher price
22   for the Crisco EVOO product due to Defendant’s misrepresentations; and (c) the Crisco
23   EVOO product did not have the benefits, or qualities as promised, and as a result the
24   Class is entitled to monetary and injunctive relief.
25   ///
26   ///
27   ///
28   ///
                                                 - 11 -
                            FIRST AMENDED CLASS ACTION COMPLAINT
          Case 4:18-cv-04654-HSG Document 22 Filed 10/24/18 Page 12 of 18



 1                                THIRD CLAIM FOR RELIEF
 2          UNLAWFUL, FRAUDULENT & UNFAIR BUSINESS PRACTICES
 3                     (CAL. BUS. & PROF. CODE §§ 17200, ET SEQ.)
 4                (By Plaintiff and on Behalf of the Class Against Defendant)
 5         53.    Plaintiff realleges and incorporates herein by reference the allegations
 6   contained in all preceding paragraphs, and further alleges as follows:
 7         54.    Plaintiff brings this claim individually and on behalf of the Members of the
 8   Class for Defendant’s violations of California’s Unfair Competition Law, Cal. Bus. &
 9   Prof. Code § 17200, et seq. (the “UCL”).
10         55.    The UCL provides, in pertinent part: “[U]nfair competition shall mean and
11   include unlawful, unfair or fraudulent business act or practice and unfair, deceptive,
12   untrue or misleading advertising . . . .”
13         56.    Defendant violated California law because the Crisco EVOO product is
14   packaged in containers that label it as Extra Virgin Olive Oil, when in fact it is not.
15   Defendant intentionally uses such labeling in order to mislead consumers concerning
16   the content and quality of the Crisco EVOO product.
17                                       “Unlawful” Prong
18         57.    Defendant’s business practices, described herein, violated the “unlawful”
19   prong of the UCL by violating the California Consumers Legal Remedies Act,
20   California Civil Code § 1750 et seq., and the California False Advertising Law,
21   California Business & Professions Code § 17500 et seq., as detailed above.
22   Specifically, Defendant has acted unlawfully by advertising, labeling and selling the
23   Crisco EVOO product as Extra Virgin Olive Oil, when it is not.
24                                         “Unfair” Prong
25         58.    Defendant’s business practices, described herein, violated the “unfair”
26   prong of the UCL in that its conduct is substantially injurious to consumers, offends
27   public policy, and is immoral, unethical, oppressive, and unscrupulous, as the gravity of
28

                                                 - 12 -
                           FIRST AMENDED CLASS ACTION COMPLAINT
          Case 4:18-cv-04654-HSG Document 22 Filed 10/24/18 Page 13 of 18



 1   the conduct outweighs any alleged benefits. Defendant’s advertising is of no benefit to
 2   consumers.
 3                                    “Fraudulent” Prong
 4         59.    Defendant violated the “fraudulent” prong of the UCL, by misleading
 5   Plaintiff and the Class to believe that the Crisco EVOO product was Extra Virgin Olive
 6   Oil when it was not, and misleading Plaintiff and the Class to believe that such
 7   packaging and labeling practices were lawful, accurate, true, and not intended to
 8   deceive or mislead consumers.
 9         60.    Plaintiff and the Class Members are not sophisticated experts about the
10   corporate branding, labeling, and packaging practices of the Product. Plaintiff and the
11   Class acted reasonably when they purchased the Product based on their belief that
12   Defendant’s representations were true and lawful.
13         61.    Plaintiff and the Class lost money as a result of Defendant’s UCL
14   violations because: (a) they would not have purchased the Crisco EVOO product on the
15   same terms absent Defendant’s illegal conduct as set forth herein, or if the true facts
16   were known concerning Defendant’s representations; (b) they paid a higher price for
17   the Crisco EVOO product due to Defendant’s misrepresentations; and (c) Defendant’s
18   Crisco EVOO product did not have the qualities as represented.
19         62.    The conduct of Defendant as set forth above demonstrates the necessity for
20   granting injunctive relief restraining such and similar acts of unfair competition
21   pursuant to California Business and Professions Code. Unless enjoined and restrained
22   by order of the court, Defendant will retain the ability to, and may engage in, said act s
23   of unfair competition, and misleading “advertising.” As a result, Plaintiff and the Class
24   are entitled to injunctive and monetary relief in the form of restitution under Cal. Bus.
25   & Prof. Code § 17203.
26         63.    Plaintiff has assumed the responsibility of enforcement of the laws and
27   public policies specified herein by suing on behalf of herself and other similarly-
28   situated Class Members. Plaintiff’s success in this action will enforce important rights
                                                - 13 -
                          FIRST AMENDED CLASS ACTION COMPLAINT
           Case 4:18-cv-04654-HSG Document 22 Filed 10/24/18 Page 14 of 18



 1   affecting the public interest. Plaintiff will incur a fin ancial burden in pursuing this
 2   action in the public interest. An award of reasonable attorneys’ fees to Plaintiff is thus
 3   appropriate pursuant to California Code of Civil Procedure § 1021.5.
 4                             FOURTH CLAIM FOR RELIEF
 5                         NEGLIGENT MISREPRESENTATION
 6                (By Plaintiff and on Behalf of the Class Against Defendant)
 7          64.   Plaintiff realleges and incorporates herein by reference the allegations
 8   contained in all preceding paragraphs, and further alleges as follows:
 9          65.   During the Class Period, Defendant misrepresented to consumers through
10   the advertising, marketing, and sale of the Crisco EVOO product that the Crisco EVOO
11   product was Extra Virgin Olive Oil.
12          66.   Defendant’s misrepresentations were false because the Crisco EVOO
13   product is not Extra Virgin Olive Oil.
14          67.   Defendant’s misrepresentations were material because a reasonable
15   consumer would attach importance to them in determining whether to purchase and
16   consume the Crisco EVOO product.
17          68.   Defendant’s material misrepresentations regarding the characteristics of
18   the Crisco EVOO product are false and made without reasonable grounds for believing
19   them to be true.
20          69.   Defendant made material misrepresentations regarding the Crisco EVOO
21   product with the intent to induce Plaintiff and Class members to purchase and the
22   Crisco EVOO product.
23          70.   Plaintiff and Class members reasonably relied on Defendant’s material
24   misrepresentations in choosing to purchase and consume the Crisco EVOO product.
25          71.   As a direct and proximate result of Defendant’s conduct, Plaintiff and
26   Class members have incurred damages in an amount to be proven at trial. Plaintiff and
27   Class members are not seeking damages arising out of personal injuries.
28   ///
                                                - 14 -
                          FIRST AMENDED CLASS ACTION COMPLAINT
           Case 4:18-cv-04654-HSG Document 22 Filed 10/24/18 Page 15 of 18



 1                                    PRAYER FOR RELIEF
 2          WHEREFORE, Plaintiff prays for relief and judgment against Defendant as
 3   follows:
 4                  (A) For an Order certifying the Class pursuant to Federal Rule of Civil
 5          Procedure 23, appointing Plaintiff as class representative, and designating
 6          Plaintiff’s counsel as counsel for the Class;
 7                  (B) For an Order declaring that Defendant’s conduct violated the CLRA,
 8          Cal. Civ. Code § 1750, et seq., and awarding (i) injunctive relief, (ii) actual
 9          damages, (iii) punitive damages, (iv) costs of suit, and (iii) reasonable attorneys’
10          fees;
11                  (C) For an Order declaring that Defendant’s conduct violated the UCL,
12          Cal. Bus. & Prof. Code § 17200 et seq., and FAL, Cal. Bus. & Prof. Code §
13          17500 et seq., and awarding (i) injunctive relief, (ii) restitution, (iii) prejudgment
14          and post judgment interest; (iv) exemplary and/or punitive damages pursuant to
15          Cal. Civ. Code § 3294, (v) costs of suit, and (iv) reasonable attorneys’ fees
16          pursuant to, inter alia, Cal. Code Civ. Proc § 1021.5;
17                  (D) For injunctive relief as pleaded or as the Court may deem proper;
18                  (E) For an order of restitution and all other forms of equitable monetary
19          relief, as pleaded;
20                  (F) For compensatory damages in amounts to be determined by the Court
21          and/or jury;
22                  (G) For punitive damages;
23                  (H) For prejudgment interest on all amounts awarded;
24                  (I) For an Order awarding Plaintiff and the Class their reasonable
25          attorneys’ fees and expenses and costs of suit as pleaded pursuant to, inter alia,
26          Cal. Civ. Code § 1780(e) and Cal. Civ. Proc. Code § 1021.5; and
27   ///
28   ///
                                                 - 15 -
                            FIRST AMENDED CLASS ACTION COMPLAINT
         Case 4:18-cv-04654-HSG Document 22 Filed 10/24/18 Page 16 of 18



 1               (J) For such other and further relief as the Court deems just and proper.
 2

 3   Date: October 24, 2018                Respectfully submitted,
 4                                         PACIFIC TRIAL ATTORNEYS
                                           A Professional Corporation
 5

 6
                                           By: /s/Scott J. Ferrell
 7                                            Scott J. Ferrell
                                              Attorneys for Plaintiff
 8

 9

10
11

12

13

14
15

16

17

18

19

20

21

22

23
24

25

26

27

28

                                               - 16 -
                         FIRST AMENDED CLASS ACTION COMPLAINT
          Case 4:18-cv-04654-HSG Document 22 Filed 10/24/18 Page 17 of 18



 1                             DEMAND FOR TRIAL BY JURY
 2         Plaintiff, individually and on behalf of all others similarly situated, hereby
 3   demands a jury trial on all claims so triable.
 4

 5   Date: October 24, 2018                  Respectfully submitted,
 6                                           PACIFIC TRIAL ATTORNEYS
                                             A Professional Corporation
 7

 8
                                             By: /s/Scott J. Ferrell
 9                                              Scott J. Ferrell
                                                Attorneys for Plaintiff
10
11

12

13

14
15

16

17

18

19

20

21

22

23
24

25

26

27

28

                                                 - 17 -
                           FIRST AMENDED CLASS ACTION COMPLAINT
          Case 4:18-cv-04654-HSG Document 22 Filed 10/24/18 Page 18 of 18



                                  CERTIFICATE OF SERVICE
 1

 2         I hereby certify that on October 24, 2018, I electronically filed the foregoing
 3   FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE
 4   RELIEFwith the Clerk of the Court using the CM/ECF system which will send
 5   notification of such filing via electronic mail to all counsel of record.
 6

 7                                                   /s/Scott J. Ferrell
                                                    Scott J. Ferrell
 8

 9

10
11

12

13

14
15

16

17

18

19

20

21

22

23
24

25

26

27

28

                                                  -1-
                                     CERTIFICATE OF SERVICE
